Name: Commission Regulation (EEC) No 16/88 of 30 December 1987 on arrangements for imports into France of certain textile products (categories 15 B, 68 and 71) originating in China
 Type: Regulation
 Subject Matter: leather and textile industries;  international trade;  Europe
 Date Published: nan

 6 . 1 . 88 Official Journal of the European Communities No L 3/11 COMMISSION REGULATION (EEC) No 16/88 of 30 December 1987 on arrangements for imports into France of certain textile products (categories 15 B , 68 and 71 ) originating in China China before the date of entry into force of Regulation (EEC) No 3332/87, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Commttee, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into France of textile products of categories 15 B, 68 and 71 originating in China and specified in the Annex hereto, shall be subject to the quantitative limits set out in that Annex. Article 2 1 . Products as referred to in Article 1 shipped from China to France before the date of entry into force of Regulation (EEC) No 3332/87 and not yet released for free circulation , shall be so released subject to the presen ­ tation of a bill of lading or other transport document proving that shipment actually took place during that period. 2 . Imports of products shipped from China to France after the entry into force of Regulation (EEC) No 3332/87 continue to be subject to the double-checking system described in Annex V to Regulation (EEC) No 2072/84. 3 . All quantities of products shipped from China from 1 January 1988 onwards and released for free circulation are to be deducted from the quantitative limits laid down by this Regulation . These limits shall not, however, prevent the importation of products covered by it but shipped from China before the date of entry into force of Regulation (EEC) No THE COMMISSION OF THP EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation ( EEC) No 2072/84 of 29 June 1984 on common rules tor imports of certain textile products originating m China ('), as last amended by Regulation (EEC) No 4132 /86 and in particular Article 12 thereof, Whereas Article 12 of Regulation (EEC ) No 2072/84 lays down the conditions undei which quantitative limits may be established ; whereas imports into France of certain textile products (categories 15 B , 68 and 71 ), specified in the Annex hereto and originating in China have exceeded the levels referred to in paragraph 3 of ihe said Article 1 ; Whereas, in accordance with paragraph 5 of the said Article 12 of Regulation ( EEC :) No 2072/84, on 23 October 1987 China was notified of a request for consul ­ tations ; Whereas pending the outcome of the requested consulta ­ tions, imports into France were made subject to a provisi ­ onal quantitative restriction for the period from 23 October to 22 January 1988 by Commission Regulation (EEC) No 3332/87 Q ; Whereas, in the course of consultations held on 15 and 18 December 1987, it was agiecd that imports into France of products falling within categories 15 B, 68 and 71 should be subject to quantitative limits for the year 1988 ; Whereas paragraph 13 of tin said Article 12 ensures that the quantitative limits are observed by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 2072/ 84 ; Whereas the products in question exported from China to the Community between 23 October 1987 and 31 December 1987 must be set off against the quantitative limits which have been introduced bv Regulation (EEC) No 3332/87 ; Whereas these quantitative limits should not prevent the importation of products covered by them shipped from 3332/87 . Article 3 In Article 3 of Regulation (EEC) No 3332/87, the date '22 January 1988 ' is replaced by the date *31 December 1987'. Article 4 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply until 31 December 1988 . (') OJ No L 198 , 27 . 7 . 1984. p . 1 . o OJ No L 383 , 31 . 12 . 19X6 . p . 20 . 0 OJ No L 316, 6 . 11 . 198 "', n . 20 No L 3/ 12 Official Journal of the European Communities 6. 1 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done ai Brussels . 30 December 1987 . For the Commission Karl-Heinz NARJES Vice-President ANNEX Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1988 China F 1 000 pieces 350Women s , girls and infants woven over ­ coats , raincoats and other coats , cloaks and capes ; jackets and blazers , other than garments of category 15 A, of wool , of cot ! on or of man-made textile fibres Cate ­ gory CN codc 15 B 6202 1 1 0C ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 6202 13 90 6204 31 00 6204 32 s&gt;(: 6204 33 90 I \ 6204 39 i 68 ex 61 1 1 10 90 ex 6111 20 90 ex 6111 30 90 ex 61"ll 90 ii (' 71 ex 6111 10 90 ex 6111 20 90 ex 6111 30 90 ex 6111 90 00 China F tonnes 440Napkins , T-shirts , lightweight fine knit roll , polo or turtle neck jumpers and pull ­ overs . singlets and other vests, nightshirts and pviamas . underpants , briefs and other underclothing for babies , knitted or crocheted Babies ' knitted or crocheted garments , of wool , of cotton or of man-made textile fibres , other than those of category 68 China F tonnes 200